DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In [0002], “insuring” should read “ensuring”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it recites the limitation "the gel" in line 1; however, there is insufficient antecedent basis for this limitation in the claim. Examiner has interpreted claim 5 as being dependent on claim 4 for the purpose of prosecution. Revision is required.  
Claim 5 is indefinite because it is unclear whether the limitation in lines 1-2, “the gel is made of silicon that is present with an amount of 30-50 wt%,” is referring to the wt% of the silicon with respect to the gel or if it is referring to the wt% of the gel with respect to the sticky layer. Examiner has interpreted the limitation to refer to the wt% of the gel with respect to the sticky layer for the purpose of prosecution. Revision is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


10.	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN206758538U, see machine translation; hereinafter Cai) in view of Han et al. (US20170033325A1; hereinafter Han).
Regarding claim 1, Cai discloses a battery cell module (100, [0023], see Fig.1, annotated Fig. 1 below, and Fig. 4), including: 
a plurality of battery assemblies (see annotated Fig.1 below), each having several battery cells ([0008]);
a first bracket (30, [0023]), having a first fixation plate in grid pattern, the first fixation plate having a plurality of first containing slots corresponding to the plurality of the battery assemblies (30, [0023], see Fig. 1, Fig. 4) ; and 
a second bracket(30, [0023]), connected with the first bracket and having a second fixation plate in grid pattern, the second fixation plate having a plurality of second containing slots corresponding to the plurality of the first containing slots (30, [0023], see Fig. 1, Fig. 4);
wherein an end of each of the battery cells of each of the plurality of the battery assemblies is mounted in each of the plurality of the first containing slots, the other end of each of the battery cells of each of the plurality of the battery assemblies is mounted in each of the plurality of the second containing slots (30, see Fig. 1, Fig. 4).

    PNG
    media_image1.png
    616
    755
    media_image1.png
    Greyscale

Annotated Figure 1 
Cai does not disclose a flame-retardant unit covered on an external surface of each of the battery cells.
Han teaches of a rechargeable (Han, [0007]) cylindrical battery (Han, [0034]) cell with multiple cases, wherein the materials for either the inner or outer cases can be metal or non-metal materials (Han, [0056]). Han further teaches that flame retardant silicon or flame retardant resin can be used as the non-metal materials for either the inner or outer cases (Han, [0056]).  

Regarding claim 2, modified Cai discloses the battery cell module of claim 1, as set forth above. Modified Cai further discloses a positive pole and a negative pole of each of the battery assemblies are arranged alternatively (Cai, see annotated Fig. 1 above)
Modified Cai does not explicitly disclose wherein the battery cell module consists of fourteen battery assemblies connected in series, each of the fourteen battery assemblies consists of six battery cells connected in parallel. 
However, modified Cai does disclose that in order to provide sufficient power to an electric vehicle, a plurality of battery strings need to be connected in parallel to form a battery module (Cai, [0004]). Modified Cai further discloses that a plurality of single cells are connected in parallel by two bus plates to form a battery module, and then multiple series of battery modules form a battery module [0004]. 
It would have been obvious for a person having ordinary skill in the art to modify the battery described by modified Cai by connecting any number of battery cells in parallel and any number of battery assemblies in series that are required, such as 14 battery assemblies with 6 battery cells, in order to supply sufficient power to an electric vehicle. 
Regarding claim 3,  modified Cai discloses the battery cell module of claim 1, wherein the first bracket (30, [0023]) is protruded outwardly to form a plurality of bumps .
11.	Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN206758538U, see machine translation; hereinafter Cai) in view of Han et al. (US20170033325A1; hereinafter Han) as applied to claim 1 above, and further in view of Kim et al. (US20130071696A1; hereinafter, Kim).
Regarding claim 4, Cai in view of Han discloses the battery cell module of claim 1, as set forth above, and further discloses the flame-retardant unit includes a sticky coating (Han, materials for forming the outer case 230 and/or the inner case 20 may be… flame-retardant resin...the materials described above may be applicable in the form of an insulating tape, [0056]) and an outer layer (Han, outer case, 230). Cai in view of Han also discloses the flame-retardant material is made from a flame-retardant resin or flame-retardant silicon (Han, [0056]). Modified Cai discloses that the outer layer is disposed on a side of the sticky coating to provide a side of the flame-retardant unit with 
Cai in view of Han does not disclose that the sticky coating is made up of a mixture of a gel, a macromolecule material, a first additive and a second additive, wherein the gel is a soft material and is made of silicon that is present in a form of gummy material, the silicon remains a pure mixture without including any bridging agent, the macromolecule material, the first additive and the second additive are respectively disposed in the gel.
Kim discloses a flame retardant material for a secondary battery([0002]) that includes a sticky coating (flame retardant and heat resistant tape, [0047]) , made up of a mixture of a gel (thermosetting resin forms an adhesive tape, [0046], thermosetting resin may be… silicon resin, [0052]), a macromolecule material (inorganic filler, [0065]), a first additive (flame retardant is one or a mixture of more than two… aluminum hydroxide, [0026]) and a second additive (flame retardant is one or a mixture of more than two… magnesium hydroxide, [0026]), wherein the gel is a soft material and is made of silicon that is present in a form of gummy material (thermosetting resin forms an adhesive tape, [0046], thermosetting resin may be… silicon resin, [0052]),the silicon remains a pure mixture without including any bridging agent (silicon resin, [0052]), the macromolecule material (inorganic filler, [0065]), the first additive (flame retardant is one or a mixture of more than two… aluminum hydroxide, [0026])  and the second additive (flame retardant is one or a mixture of more than two… magnesium hydroxide, [0026]) are respectively disposed in the gel (“mixing a flame retardant material and a heat resistant material to a thermoplastic resin or a thermosetting resin, [0017]).  

Modified Cai does not disclose the sticky coating is made from a calendaring method.
The product-by-process limitations of claim 4 are not given patentable weight since  the courts have held that patentability is based on a product itself, even if the prior art product is made by a different process (In re Thorpe, 227 USPQ 964, 1985).  Moreover, a product-by-process limitation is held to be obvious if the product is similar to a prior art product (In re Brown, 173 USPQ 685, and In re Fessman, 180 USPQ 324).  Claim 4 as written does not distinguish the product of the instant application from the product of the prior art.
Regarding claim 5, modified Cai discloses the battery cell module of claim 4, as set forth above. Modified Cai further discloses the sticky layer is made using the following composition: 100 parts by weight (Kim, [0064]) of silicon resin (Kim, [0052]), 0.1-90 parts by weight of flame retardant material (Kim, [0064]), 0.1-90 parts by weight of heat resistant material (Kim, [0064]), and 0.01-50 parts by weight of inorganic filler (Kim, [0067]).  By converting from parts by weight to weight percent, the composition disclosed in modified Cai is the following: 30.3 wt%-99.8 wt% silicon resin, 0.05 wt%-47.3 wt% flame retardant material, 0.05 wt%-47.3 wt% heat resistant material, and 0.004 wt%-33.3 wt% inorganic filler. The range for the silicon resin in modified Cai, 30.3 wt%-99.8%, overlaps with the range in claim 5, 30-50 wt%.  Therefore, in the case 
Regarding claim 6, modified Cai discloses the battery cell module of claim 4, as set forth above. Modified Cai further discloses the macromolecule material is a composite material composed of nano silica (SiO2) (silica, [0066]) and nano clay (kaolin…clay…inorganic filler may be used as one or a mixture of more than two, [0066]).  Modified Cai further discloses the sticky layer is made using the following composition: 100 parts by weight (Kim, [0064]) of silicon resin (Kim, [0052]), 0.1-90 parts by weight of flame retardant material (Kim, [0064]), 0.1-90 parts by weight of heat resistant material (Kim, [0064]), and 0.01-50 parts by weight of inorganic filler (Kim, [0067]). By converting from parts by weight to weight percent, the composition disclosed in modified Cai is the following: 30.3 wt%-99.8 wt% silicon resin, 0.05 wt%-47.3 wt% flame retardant material, 0.05 wt%-47.3 wt% heat resistant material, and 0.004 wt%-33.3 wt% inorganic filler. The range in modified Cai for the inorganic filler, which can include nano silica and nanoclay, is 0.004 wt%-33.3 wt%. This range encompasses the one recited in claim 6, which is 3-10 wt%. Therefore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 7, modified Cai discloses the battery cell module of claim 4, as set forth above. Modified Cai further discloses the first additive is aluminum hydroxide (Kim, [0026]).  Modified Cai further discloses the sticky layer is made using the following 
Regarding claim 8, modified Cai discloses the battery cell module of claim 4, as set forth above. Modified Cai further discloses the second additive is magnesium hydroxide (Kim, [0026]).  Modified Cai further discloses the sticky layer is made using the following composition: 100 parts by weight (Kim, [0064]) of silicon resin (Kim, 
Regarding claim 9, modified Cai discloses battery cell module of claim 4, as set forth above, and further discloses the outer layer is a tape (Han, [0056]). 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT M HOSTERT whose telephone number is (571)272-1066.  The examiner can normally be reached on M-F 8:30 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.